Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roger Rich on 8/24/22.

The application has been amended as follows: 

In claim 44, line 11, after “said micro-crystals” delete “,” and include “in an amount of 50-90%, by weight, of the said composition,”   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claimed composition requires an enteric coated tablet comprising microcrystals of 50-90% by weight of dimethyl fumarate as the only active agent, that provides a release of at the most 35% dimethyl fumarate when subjected to in vitro dissolution for first 2 hours in 0.1 N HCl and then 0.05M phosphate buffer having a pH of 6.5. The prior art of record does not teach the claimed enteric coated tablets comprising high amounts of dimethyl fumarate microcrystals as the only active agent and that provides the claimed release pattern. On the other hand, the Joshi references of record (US 6509376 to Joshi et al) teaches capsules comprising micro-tablets of dimethyl fumarate that provides a release of high amounts dimethyl fumarate within the first 3 hours when subjected to in vitro dissolution for first 2 hours in 0.1 N HCl and then 0.05M phosphate buffer having a pH of 6.5.  Applicants have provided evidence (Declaration of Boulas cited on instant IDS dated 8/22/19) that the micro-tablets of Joshi (containing at the most 39.5% of DMF, examples 1-4) release as much as 73.5% DMF within 3 hours. Additionally, Applicants have filed terminal disclaimers over US patent 11,229,619; 8,906,420 and 11,052,062 to obviate double patenting over the patented claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611